Case 2:20-cv-00162-SPC-MRM Document 27 Filed 06/02/20 Page 1 of 2 PageID 123



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

KATIE WAIDMANN, an individual

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-162-FtM-38MRM

ADVANCED RADIOLOGY IMAGING
ASSOCIATES, LLC, MI MEDICAL
SPA, LLC and SAURIN J. SHAH,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is the parties Joint Motion to Stay Counts II-VI (Doc. 26). The

Plaintiff filed this action for an FLSA violation and five state-law tort claims (Doc. 1).

Defendants moved to dismiss the state-law claims for lack of jurisdiction (Doc. 21). The

parties have agreed to mediate all Waidmann’s claims on July 1, 2020. And they state

that if the Court dismisses the state-law claims, she will file them in state court along with

her FLSA claim, and Defendants will remove that case to this Court. So to promote

judicial economy, the parties ask the Court to stay the state-law counts and extend

Waidmann’s time to respond to the motion to dismiss until after mediation.

        The Court does not find good cause to stay Waidmann’s state-law claims, but it

will grant the parties’ request to extend her time to respond to the motion to dismiss.

        Accordingly, it is now




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00162-SPC-MRM Document 27 Filed 06/02/20 Page 2 of 2 PageID 124



      ORDERED:

      The parties Joint Motion to Stay Counts II-VI (Doc. 26) is GRANTED in part and

DENIED in part. Plaintiff Katie Waidmann may file a response to Defendants’ motion to

dismiss (Doc. 21) on or before July 10, 2020.

      DONE and ORDERED in Fort Myers, Florida this 2nd day of June, 2020.




Copies: All Parties of Record




                                          2
